Title: To Thomas Jefferson from Carlos Martínez de Irujo, 9 January 1803
From: Irujo, Carlos Martínez de
To: Jefferson, Thomas


          
            Dear Sir
            Capitol Hill Sunday morn. 9 Jan. 1803
          
          Last night on my return home I had the pleasure to see by some letters from my court that the King my Master had had the goodness to grant to me my children & successors a Title Castille under the denomination of Marquis of Casa-Irujo as a public testimony of his aprobation of my services. As I Know by experience the friendly part you are so good as to take in what may promotte my interest & satisfaction, I take the liberty to impart to you this information & to assure you that the same sentiments of affection & respect which the Chevalier d’Irujo has always entertain’d towards you will be Kept alive in
          Your most obt. & devoted Servt.
          
            El Marques de Casa de Irujo
          
          
            P.S. I’ll have the pleasure to dine with you on Tuesday next.
          
        